Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Approval of the claim amendments was received on 1/31/2022 by Mr. Craig Slavin.
The application has been amended as follows: 
1.	(Currently Amended) Method for machining a multi-layer cutting insert blank (3), including a base material coated with a hard material, with a laser beam of a laser machining device, comprising: 
	specifying a predetermined machining program for machining the multi-layer cutting insert blank according to an ablation geometry based on a thickness of a premeasured layer of the multi-layer cutting insert blank (3) in order to generate a desired edge and/or surface geometry (13), having a cutting edge (12), with the laser machining device; 
	tensioning the multi-layer cutting insert blank in the laser machining device;
	determining an edge position of the tensioned multi-layer cutting insert blank with a measuring device; 
	positioning the tensioned multi-layer cutting insert blank in a measuring position;
	remeasuring a thickness of at least the premeasured layer of the tensioned and positioned multi-layer cutting insert blank (3) after determining the edge position of the tensioned multi-layer cutting insert blank; 
	modifying the predetermined machining program in order to machine the tensioned multi-layer cutting insert blank (3) according to the remeasured layer thickness and the ablation geometry; and 
	machining the tensioned multi-layer cutting insert blank (3) with the laser beam of the laser machining device using the modified machining program in order to generate the desired edge and/or surface geometry (13) with the cutting edge (12);
	wherein the remeasuring and machining steps are carried out in the same edge position of the tensioned multi-layer cutting insert blank.

8. 	(Currently Amended) Laser machining device according to claim 7, wherein the measurement device and/or the laser device is tiltable relative to the workpiece holder by an angular load of up to 120°.


Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 7
Claim 1 recites method for machining a multi-layer cutting insert blank (3), including a base material coated with a hard material, with a laser beam of a laser machining device, comprising: specifying a predetermined machining program for machining the multi- layer cutting insert blank; tensioning the multi-layer cutting insert blank in the laser machining device; determining an edge position of the tensioned multi-laver cutting insert blank with a measuring device; positioning the tensioned multi-layer cutting insert blank in a measuring position; remeasuring a thickness of at least the premeasured layer of the tensioned and positioned multi-layer cutting insert blank (3) after determining the edge position of the tensioned multi-layer cutting insert blank; modifying the predetermined machining program in order to machine the tensioned multi-layer cutting insert blank (3) according to the remeasured layer thickness and the ablation geometry; and machining the tensioned multi-layer cutting insert blank (3) with the laser beam of the laser machining device using the modified machining program in2Serial No. 16/469,273Docket No. 2014-016 (207006PCUS) order to generate the desired edge and/or surface geometry (13) with the cutting edge (12) wherein the remeasuring and machining steps are carried out in the same edge position of the tensioned multi-layer cutting insert blank.
Claim 7 recites laser machining device for machining a multi-layer cutting insert blank, including a base material coated with a hard material, with a laser beam, comprising: a workpiece holder configured to tension the multi-layer cutting insert blank; one or more controllable axes configured to position the workpiece holder with the tensioned cutting insert blank in a measuring position; a measurement device configured to remeasure a thickness of at least the premeasured laver of the multi-layer cutting insert blank after the multi-layer cutting insert blank has been tensioned and to determine an edge position of the tensioned multi-layer cutting insert blank; a control unit configured to modify the predetermined machining program stored in the memory device in accordance with the remeasured layer thickness with the ablation geometry and to execute the modified machining program according to the ablation geometry to generate the desired edge and/or surface geometry by laser machining; and a laser device configured to machine the tensioned multi-layer cutting insert blank, using the modified machining program, with the laser beam to generate the desired edge and/or surface geometry which the closest prior art of record of Hildebrand (US 2014/0131922), Faurecia (DE 202005011455) or Hildebrand ‘698 (US 2016/093698) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
2/1/2022